Citation Nr: 0709217	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-43 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.

This claim is on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing is of 
record.


FINDING OF FACT

PTSD is productive of no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

PTSD is no more than 50 percent disabling.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Codes (DCs) 9411, 9440 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

At the hearing before the Board, the veteran testified that 
he was under regular VA therapy for PTSD, that he had been 
unable to find employment, did not like leaving his home, was 
irritated with standing in line and crowds, used the computer 
at home, had diminished recall, and his panic attacks were 
controlled by medication.  

Under the regulations, a 50 percent rating will be assigned 
for PTSD with occupational and social impairment with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

In order for the veteran to receive a rating higher than 50 
percent for PTSD, the evidence must show the following:

occupational and social impairment is 
present with deficiencies in most areas, 
such as work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and an inability to 
establish and maintain effective 
relationships.  

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than occupational and social impairment with reduced 
reliability.

Evidence relevant to the level of severity of the veteran's 
PTSD includes clinical evidence that the veteran continues to 
experience nightmares, anger outbursts and violent behavior, 
circumstantial and tangential thinking, grandiosity, 
impulsivity, possible delusional ideation, poor judgment, and 
narcissistic personality traits.  He has been reported to be 
suspicious, hypervigilant, and lack motivation or interest in 
significant activities.  It has also been reported, in April 
2002, that the veteran is unrealistic, demanding, intrusive 
and grandiose.  It has been reported that he displays a 
tendency to exaggerate and lie about certain occurrences and 
situations.

While the veteran has been diagnosed with PTSD, as well as a 
bipolar disorder and personality disorder, the most recent VA 
examiner indicated that the veteran's "considerable social 
dysfunction" was likely due to the interaction of symptoms 
of all his psychiatric disorders.  When it is not possible to 
separate the symptomatology of service-connected and 
nonservice-connected disorders, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor and dictates that such symptomatology be 
attributed to the service-connected disorder.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In light of this, the 
Board will consider all of the veteran's various symptoms in 
assigning a rating for his PTSD.  

It is also noteworthy that the veteran has been assigned 
Global Assessment of Functioning (GAF) scores of 64 for PTSD 
and 50 for bipolar disorder (2/02), 50 (9/03), 50 (3/04), and 
45 (12/04).  Although the GAF score does not fit neatly into 
the rating criteria, the GAF score is evidence and will be 
considered.  Carpenter v. Brown, 8 Vet. App. 240 (1995). 

The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
GAF score between 31 and 40 is defined as "some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id. 

A GAF score between 41 and 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id; see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  The Board notes that the most recent GAF score was 45, 
which is indicative of serious social and occupational 
impairment.

A score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  Higher GAF scores reflect mild to minimal 
symptoms.  See Carpenter, 8 Vet. App. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the veteran's statements, 
the assigned GAF scores, and the medical evidence.

Based on these findings, the Board finds that the evidence of 
record supports no more than a 50 percent evaluation.  The 
veteran's mental disorder affects his abilities to function 
socially, with such deficiencies as strained family 
relationship.  Clearly, there is reduced reliability.  Thus, 
as supported by the evidence of record, the veteran's 
symptoms of PTSD more nearly approximate the level of 
impairment associated with a 50 percent evaluation.  

As for the potential for a higher rating, the Board notes 
that the evidence shows that the lowest GAF assigned was the 
most recent at 45.  The totality of the evidence reflects 
symptoms warranting no more than a 50 percent rating under 
the applicable criteria.  The evidence does not demonstrate 
that the service-connected PTSD is productive of total 
occupational and social impairment or impairment in most 
areas.  The Board had an opportunity to listen to the veteran 
during the hearing and judge his credibility.  The Board 
agrees with the assessment of April 2002, and was left with 
the impression that the veteran tends to exaggerate and not 
be credible.

While the veteran may suffer from a level of social 
impairment, in that he has been irritable and impulsive, with 
decreased socialization, the evidence does not show that he 
demonstrates impairment that would warrant a 70 percent or 
higher evaluation.  Clearly, there are some conflicts in the 
record, to include differing GAFs.  However, the more 
convincing evidence is consistent with the higher GAFs. 

As noted in a February 2005 report of contact, the veteran 
reported that Dr. M did not agree with a recent decision.  
However, Dr. M was contacted and reported that he did not so 
report.  It was also reported that Dr. M had not seen a 
significant deterioration since the prior examination.  The 
Board is left with an unmistakable conclusion that the 
veteran exaggerates.  Furthermore, although the 2004 VA 
examiner entered a GAF of 45, he clarified that the PTSD 
symptoms were moderate in severity. 

To that end, the veteran has been shown to participate in 
group therapy sessions for his PTSD plus family therapy for 
issues regarding his son.  Further, despite a decrease in 
social functioning, he has been noted to be alert and 
oriented, other clinical evidence indicates that he is a full 
participant in his medical care, he reports reading 50 books 
per year, and indicates that he spend time on the computer.  

In sum, the Board concludes that the veteran's PTSD is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for a higher evaluation.  
See 38 C.F.R. § 4.7.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in November 2004.  He 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim. 

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that VA examinations were undertaken in 
February 2002, September 2003, and December 2004.  The 
available medical evidence is sufficient for an adequate 
determination.  

In this appeal, by definition, the veteran was given notice 
of what type of information and evidence he needed to 
substantiate his claim for an increase rating; however, he 
was not provided with the type of evidence necessary to 
establish an effective date.  To the extent that the claim 
for an increased rating has been granted, the RO will assign 
the rating and effective date and so notify the veteran.  No 
further notice is needed as to any disability rating or 
effective date matters in this case.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
action is necessary under the mandate of the VCAA.


ORDER

An increased evaluation for PTSD is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


